         Case 2:21-ap-01075-BB                     Doc 4
                                                       3 Filed 04/27/21 Entered 04/27/21 16:53:25
                                                                                         08:41:03                                          Desc
                                                   Main
                                                     AP-Summons
                                                         Document Page
                                                                     Page1 1ofof4 6


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Jeffrey D Hook
SMTD Law LLP
17901 Von Karman Ave Ste 500
Irvine, CA 92614
949−537−3800




Plaintiff or Attorney for Plaintiff

                                       UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA − LOS ANGELES
In re:

                                                                              CASE NO.:    2:20−bk−11376−BB

Monica Shiun Oh and Jimi P. Chae                                              CHAPTER:     7


                                                                              ADVERSARY NUMBER:         2:21−ap−01075−BB
                                                               Debtor(s).

International Fidelity Insurance Company


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Monica Shiun Oh                                                                      PROCEEDING [LBR 7004−1]
(See Attachment A for names of additional defendants)
                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
05/27/2021. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                June 29, 2021
             Time:                02:00 PM
             Hearing Judge:       Sheri Bluebond
             Location:            255 E Temple St., Crtrm 1539, Los Angeles, CA 90012



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
       Case 2:21-ap-01075-BB                     Doc 4
                                                     3 Filed 04/27/21 Entered 04/27/21 16:53:25
                                                                                       08:41:03                                          Desc
                                                 Main
                                                   AP-Summons
                                                       Document Page
                                                                   Page2 2ofof4 6


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: April 27, 2021




                                                                                        By:        "s/" Wendy Ann Jackson
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
        Case 2:21-ap-01075-BB                     Doc 4
                                                      3 Filed 04/27/21 Entered 04/27/21 16:53:25
                                                                                        08:41:03                                          Desc
                                                  Main
                                                    AP-Summons
                                                        Document Page
                                                                    Page3 3ofof4 6



                                                     ATTACHMENT A
                                              Names of plaintiffs and defendants



Plaintiff(s):                                                                Defendant(s):
International Fidelity Insurance Company                                     Monica Shiun Oh
                                                                             Jimi P. Chae




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

                                                             ATTACHMENT A
          Case 2:21-ap-01075-BB                       Doc 4
                                                          3 Filed 04/27/21 Entered 04/27/21 16:53:25
                                                                                            08:41:03                                          Desc
                                                      Main
                                                        AP-Summons
                                                            Document Page
                                                                        Page4 4ofof4 6



                                              PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:




A true and correct copy of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY
PROCEEDING [LBR 7004−1] and (2) the accompanying pleading(s) entitled:
__________________________________________________________________________________________________________
__________________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005−2(d); and (b) in the manner
stated below:

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
   Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
   (date) _____________________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
   determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
   addresses stated below:




                                                                               Service information continued on attached page
   2. SERVED BY UNITED STATES MAIL: On (date) _____________________, I served the following persons and/or
   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
   copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
   Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after
   the document is filed.




                                                                               Service information continued on attached page
   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
   method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
   _____________________, I served the following persons and/or entities by personal delivery, overnight mail service,
   or (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
   Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
   completed no later than 24 hours after the document is filed.




                                                                               Service information continued on attached page
   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

   _____________________________________________________________                                    _________________________________
   Date                   Printed Name                                                                 Signature

                This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                                                  F 7004−1.SUMMONS.ADV.PROC
            Case 2:21-ap-01075-BB                   Doc 4 Filed 04/27/21 Entered 04/27/21 16:53:25                                    Desc
                                                    Main Document     Page 5 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
2101 Webster Street, Suite 515, Oakland, CA 94612

                                                                      Complaint to Determine Non-Dischargeability of
A true and correct copy of the foregoing document entitled (specify): __________________________________________
 Debt Under 11 U.S.C. §§ 523(a)(4); and Summons and Notice of Status Conference in Adversary Proceeding
________________________________________________________________________________________________
________________________________________________________________________________________________
 [LBR 7004-1]
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
04/27/2021          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
  John P. Pringle brenfro@rpmlaw.com; jpp@trustesolutions.net; jpringle@rpmlaw.com
  United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
  Ali Salamirad as@smtdlaw.com; rb@smtdlaw.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________,
              04/27/2021        I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
   Monica Shiun Oh
   30225 Rhone Drive
   Rancho Palos Verdes, CA 90275

                                                                                       ✔ Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

04/27/2021         Aurora Sanabria-Delgado                                                     /s/ Aurora Sanabria-Delgado
 Date                       Printed Name                                                        Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:21-ap-01075-BB   Doc 4 Filed 04/27/21 Entered 04/27/21 16:53:25   Desc
                        Main Document     Page 6 of 6



                  PROOF OF SERVICE ATTACHMENT


Service Information Continued
2. SERVED BY UNITED STATES MAIL
Jimi P. Chae
30225 Rhone Drive
Rancho Palos Verdes, CA 90275

The Honorable Sheri Bluebond
United States Bankruptcy Court
Central Division of California
255 E. Temple Street, Ctrm 1539
Los Angeles, CA 90012
